TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00352-CR



                                    Justin Bregoff, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-11-206377, HONORABLE JIM CORONADO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Justin Bregoff of aggravated assault with a deadly weapon.

See Tex. Penal Code Ann. § 22.02(a)(2) (West 2011) (aggravated assault). Punishment, enhanced

by a prior felony conviction in New Jersey for possession with intent to distribute a controlled

dangerous substance, was assessed at six years’ imprisonment. See id. §§ 12.32 (punishment for first

degree felony includes life in prison or any term of not more than 99 years or less than 5 years plus

up to $10,000 fine), .42(b) (West 2011) (second degree felony offense shall carry punishment range

attributable to first degree felony offense upon finding of prior felony conviction).

               Bregoff’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738,
744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).

                 Bregoff was served a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. No pro se brief or other written response has been filed.

                 We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.


                                       ____________________________________________
                                       J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: April 18, 2013

Do not publish




                                                  2